

	

		II

		109th CONGRESS

		2d Session

		S. 2451

		IN THE SENATE OF THE UNITED STATES

		

			March 16 (legislative

			 day, March 15), 2006

			Ms. Landrieu introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to expand

		  certain tax benefits related to Hurricane Katrina and to Hurricane

		  Rita.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Hurricane Rita Relief Act of

			 2006.

		2.Expansion of

			 certain tax benefits for individuals affected by Hurricane Katrina to

			 individuals affected by Hurricane Rita

			(a)Work

			 opportunity tax credit for Hurricane Rita employees

				(1)In

			 generalFor purposes of section 51 of the Internal Revenue Code

			 of 1986, a Hurricane Rita employee shall be treated as a member of a targeted

			 group.

				(2)Hurricane Rita

			 employeeFor purposes of this subsection, the term

			 Hurricane Rita employee means any individual who is certified as

			 an individual who on September 23, 2005, had a principal place of abode in that

			 portion of the Rita GO Zone which is not part of the Gulf Opportunity Zone and

			 who is hired during the 2-year period beginning on such date for a position the

			 principal place of employment of which is located in the Rita GO Zone or the

			 Gulf Opportunity Zone.

				(3)Reasonable

			 identification acceptableIn lieu of the certification

			 requirement under subparagraph (A) of section 51(d)(12) of such Code, an

			 individual may provide to the employer reasonable evidence that the individual

			 is a Hurricane Rita employee, and subparagraph (B) of such section shall be

			 applied as if such evidence were a certification described in such

			 subparagraph.

				(4)Special rules

			 for determining creditFor purposes of applying subpart F of part

			 IV of subchapter A of chapter 1 of such Code to wages paid or incurred to any

			 Hurricane Rita employee—

					(A)section 51(c)(4)

			 of such Code shall not apply, and

					(B)section 51(i)(2)

			 of such Code shall not apply with respect to the first hire of such employee as

			 a Hurricane Rita employee, unless such employee was an employee of the employer

			 on September 23, 2005.

					(b)Additional

			 exemption for housing Hurricane Rita displaced individuals

				(1)In

			 generalIn the case of taxable years of a natural person

			 beginning in 2005 and 2006, for purposes of the Internal Revenue Code of 1986,

			 taxable income shall be reduced by $500 for each Hurricane Rita displaced

			 individual of the taxpayer for the taxable year.

				(2)Limitations

					(A)Dollar

			 limitationThe reduction under paragraph (1) shall not exceed

			 $2,000, reduced by the amount of the reduction under this subsection and

			 section 302(a) of the Katrina Emergency Tax Relief Act of 2005 for all previous

			 taxable years.

					(B)Individuals

			 taken into account only onceAn individual shall not be taken

			 into account under paragraph (1) if such individual was taken into account

			 under such paragraph or under section 302(a) of the Katrina Emergency Tax

			 Relief Act of 2005 by the taxpayer in any prior taxable year.

					(C)Identifying

			 information requiredAn individual shall not be taken into

			 account under paragraph (1) for a taxable year unless the taxpayer

			 identification number of such individual is included on the return of the

			 taxpayer for such taxable year.

					(3)Hurricane Rita

			 displaced individualFor purposes of this subsection, the term

			 Hurricane Rita displaced individual means, with respect to any

			 taxpayer for any taxable year, a natural person if—

					(A)such person is

			 not a Hurricane Katrina displaced individual (within the meaning of section

			 302(c) of the Katrina Emergency Tax Relief Act of 2005),

					(B)such person's

			 principal place of abode on September 23, 2005, was in the Hurricane Rita

			 disaster area,

					(C)(i)in the case of such an

			 abode located in the Rita GO Zone, such person is displaced from such abode,

			 or

						(ii)in the case of such an abode

			 located outside the Rita GO Zone, such person is displaced from such abode,

			 and

							(I)such abode was damaged by Hurricane Rita,

			 or

							(II)such person was evacuated from such

			 abode by reason of Hurricane Rita, and

							(D)such person is

			 provided housing free of charge by the taxpayer in the principal residence of

			 the taxpayer for a period of 60 consecutive days which ends in such taxable

			 year.

					Such term shall not include the

			 spouse or any dependent of the taxpayer.(4)Compensation

			 for housingNo deduction shall be allowed under this subsection

			 if the taxpayer receives any rent or other amount (from any source) in

			 connection with the providing of such housing.

				(c)Mileage

			 reimbursement to charitable volunteers excluded from gross income

				(1)In

			 generalFor purposes of the Internal Revenue Code of 1986, gross

			 income of an individual for taxable years ending on or after September 23,

			 2005, does not include amounts received, from an organization described in

			 section 170(c) of such Code, as reimbursement of operating expenses with

			 respect to use of a passenger automobile for the benefit of such organization

			 in connection with providing relief relating to Hurricane Rita during the

			 period beginning on September 23, 2005, and ending on December 31, 2006. The

			 preceding sentence shall apply only to the extent that the expenses which are

			 reimbursed would be deductible under chapter 1 of such Code if section 274(d)

			 of such Code were applied—

					(A)by using the

			 standard business mileage rate in effect under section 162(a) of such Code at

			 the time of such use, and

					(B)as if the

			 individual were an employee of an organization not described in section 170(c)

			 of such Code.

					(2)Application to

			 volunteer services onlyParagraph (1) shall not apply with

			 respect to any expenses relating to the performance of services for

			 compensation.

				(3)No double

			 benefitNo deduction or credit shall be allowed under any other

			 provision of such Code with respect to the expenses excludable from gross

			 income under paragraph (1).

				(d)Exclusions of

			 certain cancellations of indebtedness for victims of Hurricane Rita

				(1)In

			 generalFor purposes of the Internal Revenue Code of 1986, gross

			 income shall not include any amount which (but for this subsection) would be

			 includible in gross income by reason of the discharge (in whole or in part) of

			 indebtedness of a natural person described in paragraph (2) by an applicable

			 entity (as defined in section 6050P(c)(1) of such Code).

				(2)Person

			 describedA natural person is described in this paragraph if the

			 principal place of abode of such person on September 23, 2005, was

			 located—

					(A)in the Rita GO

			 Zone, or

					(B)in the Hurricane

			 Rita disaster area (but outside the Rita GO Zone) and such person suffered

			 economic loss by reason of Hurricane Rita.

					(3)Exceptions

					(A)Business

			 indebtednessParagraph (1) shall not apply to any indebtedness

			 incurred in connection with a trade or business.

					(B)Real property

			 outside Rita GO ZoneParagraph (1) shall not apply to any

			 discharge of indebtedness to the extent that real property constituting

			 security for such indebtedness is located outside the Hurricane Rita disaster

			 area.

					(4)Denial of

			 double benefitFor purposes of the Internal Revenue Code of 1986,

			 the amount excluded from gross income under paragraph (1) shall treated in the

			 same manner as an amount excluded under section 108(a) of such Code.

				(5)Effective

			 dateThis subsection shall apply to discharges made on or after

			 September 23, 2005, and before January 1, 2007.

				(e)DefinitionsFor

			 purposes of this section, the terms Rita GO Zone, Hurricane

			 Rita disaster area, and Gulf Opportunity Zone have the

			 meanings given such terms under section 1400M of the Internal Revenue Code of

			 1986.

			3.Expansion of

			 education tax benefits and housing tax benefits to persons affected by

			 Hurricane Rita

			(a)Education tax

			 benefitsSection 1400O of the Internal Revenue Code of 1986 is

			 amended by inserting or the Rita GO Zone after Gulf

			 Opportunity Zone.

			(b)Housing tax

			 benefits

				(1)Qualified

			 employeeSubsection (c) of section 1400P of the Internal Revenue

			 Code of 1986 is amended to read as follows:

					

						(c)Qualified

				employeeFor purposes of this section, the term qualified

				employee means, with respect to any month—

							(1)any

				individual—

								(A)who had a

				principal residence (as defined in section 121) in the Gulf Opportunity Zone on

				August 28, 2005, and

								(B)who performs

				substantially all employment services—

									(i)in the Gulf

				Opportunity Zone, and

									(ii)for the

				qualified employer which furnishes lodging to such individual, and

									(2)any

				individual—

								(A)who had a

				principal residence (as defined in section 121) in the Rita GO Zone on

				September 23, 2005, and

								(B)who performs

				substantially all employment services—

									(i)in the Rita GO

				Zone, and

									(ii)for the

				qualified employer which furnishes lodging to such

				individual.

									.

				(2)Qualified

			 employerSubsection (d) of section 1400P of the Internal Revenue

			 Code of 1986 is amended to read as follows:

					

						(d)Qualified

				employerThe term qualified employer means—

							(1)with respect to a

				qualified employee described in subsection (c)(1), any employer with a trade or

				business located in the Gulf Opportunity Zone, and

							(2)with respect to a

				qualified employee described in subsection (c)(2), any employer with a trade or

				business located in the Rita GO

				Zone.

							.

				(3)Conforming

			 amendments

					(A)The heading for

			 subsection (a) of section 1400P of the Internal Revenue Code of 1986 is amended

			 by striking individual

			 affected by Hurricane Katrina and inserting

			 individuals affected by

			 Hurricanes Katrina and Rita.

					(B)Section 1400P(b)

			 of such Code is amended—

						(i)by inserting

			 of a qualified employee after in the case of a qualified

			 employer,

						(ii)by striking

			 the Hurricane Katrina housing credit and inserting the

			 Hurricane Katrina and Rita housing credit,

						(iii)by striking

			 of a qualified employee of such employer and inserting of

			 all qualified employees of such employer, and

						(iv)by striking

			 Hurricane

			 Katrina in the heading and inserting

			 Hurricanes Katrina and

			 Rita.

						(C)Section 38(b)(27)

			 of such Code is amended by striking Hurricane Katrina housing

			 credit and inserting Hurricane Katrina and Rita housing

			 credit.

					(c)Effective

			 dateThe amendments made by this section shall take effect as if

			 included in the Gulf Opportunity Zone Act of 2005.

			4.Expansion of

			 certain Gulf Opportunity Zone benefits to the Rita GO Zone

			(a)In

			 generalSection 1400N is amended by adding at the end the

			 following new subsection:

				

					(q)Application of

				section to Rita GO Zone

						(1)In

				generalFor purposes of subsections (d), (e), (f), (g), (h), and

				(k)—

							(A)the term

				Gulf Opportunity Zone shall include the Rita GO Zone,

							(B)any reference to

				August 28, 2005, shall be treated as a reference to September 23, 2005, with

				respect to that portion of the Rita GO Zone which is not a part of the Gulf

				Opportunity Zone,

							(C)any reference to

				August 27, 2005, shall be treated as a reference to September 22, 2005, with

				respect to that portion of the Rita GO Zone which is not a part of the Gulf

				Opportunity Zone, and

							(D)any reference to

				Hurricane Katrina shall be treated as a reference to Hurricane Rita with

				respect to any portion of the Gulf Opportunity Zone (after the application of

				subparagraph (A)) which is also a part of the Rita GO Zone.

							(2)Special

				ruleFor purposes of subsection (k)(2), in the case of any

				individual whose principal place of abode was located in that portion of the

				Rita GO Zone which is not a part of the Gulf Opportunity Zone (as defined in

				section 1400M(1) without regard to paragraph (1)(A)), no deduction for moving

				expenses under subparagraph (B)(ii) thereof shall be taken into account unless

				the principal place of employment of such individual is located in the Rita GO

				Zone.

						.

			(b)Effective

			 dateThe amendment made by this section shall take effect as if

			 included in the Gulf Opportunity Zone Act of 2005.

			

